Citation Nr: 1003552	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the reduction in evaluation of service-connected 
lumbar disc disease, L5-S1, with herniated disc and left 
sciatica, from 60 to 40 percent, effective January 1, 2008, 
was proper.  

2.  Entitlement to an increased rating for lumbar disc 
disease, L5-S1, with herniated disc and left sciatica.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to March 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, decreased the 
evaluation for service-connected lumbar disc disease, L5-S1, 
with herniated disc and left sciatica, from 60 to 40 percent, 
effective January 1, 2008.  

The RO has characterized the issue on appeal as entitlement 
to an evaluation in excess of 40 percent for the low back 
disability, and the Veteran has contended that he is entitled 
to an increased rating for the disability.  Accordingly, the 
Board construes the issue of entitlement to an increased 
rating for the low back disability to also be on appeal.

The issue of entitlement to an increased rating for lumbar 
disc disease, L5-S1, with herniated disc and left sciatica is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In reducing the disability evaluation for lumbar disk 
disease, L5-S1, with herniated disc and left sciatica, the RO 
in its October 2007 decision met all due process requirements 
in executing such a reduction; the decision to reduce the 
rating was properly substantiated by the evidence of record 
which reflected that the criteria supporting a 60 percent 
rating were no longer met.


CONCLUSION OF LAW

The reduction of the rating for lumbar disk disease, L5-S1, 
with herniated disc and left sciatica from 60 to 40 percent 
was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.105(e), 3.159, 3.344, 4.71a, Diagnostic Code 5293 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  The RO must issue a rating 
action proposing the reduction and setting forth all material 
facts and reasons for the reduction.  The Veteran must then 
be given 60 days to submit additional evidence and to request 
a predetermination hearing. Then a rating action will be 
taken to effectuate the reduction. 38 C.F.R. § 3.105(e).  The 
effective date of the reduction will be the last day of the 
month in which a 60 day period from the date of notice to the 
veteran of the final action expires.  38 C.F.R. § 3.105(e), 
(i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 60 to 40 
percent for lumbar disk disease, L5-S1, with herniated disc 
and left sciatica, were properly carried out by the RO.  In 
December 2006, the RO notified the Veteran of a proposed 
rating reduction (issued in a December 2006 rating decision), 
and the RO instructed the Veteran to submit within 60 days 
any additional evidence to show that his rating should not be 
reduced.  The RO took final action to reduce the disability 
rating in an October 2007 rating decision, in which the 
rating was reduced from 60 to 40 percent, effective January 
1, 2008.  The RO informed the Veteran of this decision by 
letter dated October 15, 2007.

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been 
in effect for more than 5 years, such as in this case, then 
rating agencies will handle cases of changes of medical 
findings or diagnosis so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and VA regulations governing disability compensation and 
pension.  38 C.F.R. § 3.344(a), (c).  In such cases, it is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Id.

Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, such as epilepsy, asthma, ulcers, and 
many skin diseases, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.   
38 C.F.R. § 3.344(a), (c).

As discussed above, the RO complied with the procedures 
required under 38 C.F.R. § 3.105(e) for reducing the 
Veteran's disability rating by notifying him of his rights 
and giving him the requisite time periods request a hearing 
and respond.

In an August 1999 rating decision, the RO granted service-
connection for lumbar disk disease, L5-S1 with herniated disc 
and left sciatica, and evaluated the disability as 60 percent 
disabling, effective March 9, 1999, under Diagnostic Code 
5293.  Under the version of Diagnostic Code 5293 in effect at 
that time, when disability from intervertebral disc syndrome 
is mild, a 10 percent rating is assigned.  When disability is 
moderate, with recurring attacks, a 20 percent evaluation is 
warranted.  A 40 percent rating is in order when disability 
is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The RO based it's evaluation predominately on a July 1999 VA 
examination where the Veteran reported chronic low back pain 
associated with numbness and radicular pain, lateral left 
leg, and he was diagnosed with lumbar disc disease at L5-S1, 
with herniated disc and left sciatica.  Truncal movement 
showed forward flexion limited to 16 degrees with pain, right 
and left lateral bending limited to 12 degrees with pain and 
the development of left sciatica, right lateral rotation was 
limited to 16 degrees and left lateral rotation was limited 
to 32 degrees.  The VA examination report stated that 
electromyogram studies performed in March 1998 noted no 
radiculopathy and no surgical intervention was recommended at 
that time.  There was decreased pin prick sensation in the 
lower extremities and left knee pain from sciatica.

The RO concluded in the August 1999 rating decision that the 
Veteran's disability more nearly approximated the criteria 
for a 60 percent evaluation. 

The reduction in the percentage evaluation was made effective 
on January 1, 2008. Because the evaluation had been in effect 
for five years or more, compliance with the provisions of 38 
C.F.R. § 3.344(a) and (b) is required.

In considering the propriety of a reduction, the evidence 
available to the RO at the time the reduction was effectuated 
must be considered, although post-reduction medical evidence 
may be considered in the context of evaluating whether the 
condition had demonstrated actual improvement. Cf. Dofflemyer 
v. Derwinski,  
2 Vet. App. 277, 281-82 (1992).

The Board observes that the criteria for evaluating 
intervertebral disc syndrome were revised in September 2002 
and September 2003, prior to the reduction of evaluation here 
on appeal.  Thus, it was incumbent on the RO to consider both 
the old and the revised criteria, and to use the criteria 
that resulted in the most favorable outcome.  Although the 60 
percent rating was the highest rating allowed under either 
set of criteria for intervertebral disc syndrome, the old 
criteria for Code 5293 were used in assigning that 
evaluation.  

Having recognized that a rating cannot be reduced solely on 
the basis of changed rating criteria, the October 2007 rating 
decision considered the criteria that were previously in 
effect in determining that a reduction in the rating for the 
lumbar spine disability to 40 percent was warranted.   See 
38 U.S.C.A. § 1155

In a July 2004 VA examination, range of motion was limited by 
pain to flexion of 20 degrees, extension to 20 degrees, right 
and left lateral flexion to 10 degrees each, and right and 
left rotation to 10 degrees each.  There was no spasm or 
sciatica noted on examination although there was a tender 
spot in the lower lumbosacral spine region.  Sensory, muscle 
strength, and distal tendon reflexes were noted as within 
normal limits and degenerative arthritis of the lumbar spine 
was noted based on X-ray results.  

An August 2004  rating decision confirmed and continued the 
evaluation of 60 percent for lumbar disc disease, L5-S1, with 
herniated disc and left sciatica, but notified the Veteran 
that improvement was shown in the July 2004 VA examination.  

Upon VA examination in October 2006, the Veteran demonstrated 
forward flexion to 30 degrees with pain at 10 degrees, 
extension to 10 degrees without pain, right lateral flexion 
to 20 degrees with pain at 10 degrees, left lateral flexion 
with pain at 20 degrees, and right and left lateral rotation 
to 10 degrees without pain. Furthermore, the Veteran was 
noted to flex forward comfortably to 90 degrees during the 
rectal examination.  

There was no radiating pain.  Straight leg raising was 
negative, except for a positive result on the right when the 
Veteran was in the supine position.

The examiner stated that the Veteran was not additionally 
limited by weakness, fatigue, lack of endurance, or 
incoordination and noted that there were no signs of 
intervertebral disc syndrome with chronic or permanent nerve 
root involvement.  Motor and sensory functions were within 
normal limits and degenerative disc disease of the lumbar 
spine was diagnosed.  

The Veteran was provided a third VA examination in July 2007, 
prior to the reduction in evaluation.  Upon examination, the 
Veteran demonstrated a normal range of motion that was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no evidence of intervertebral disc 
syndrome or specific nerve root involvement, nor was there 
ankylosis or deformity.  There was no evidence of sensory or 
motor peripheral neuropathy and motor and sensory testing of 
the upper and lower extremities was grossly normal.  

The examination that served as the basis for the grant of the 
60 percent rating had shown neurologic findings appropriate 
to the site of a diseased disc.  There was radiating pain, 
diminished sensation, and a finding of left sided sciatica.  

The three subsequent VA examinations contained findings of no 
neurologic impairment, no sciatica, and no radiating pain on 
examination (although the Veteran reported such symptoms by 
way of history).  The examinations, thus showed sustained 
improvement in the disability and no findings appropriate to 
the site of the diseased disc, as required by Code 5293 for a 
60 percent evaluation.  This evidence demonstrated material 
improvement in the Veteran's condition. 

At the time of the rating reduction, the Veteran had not 
reported any industrial impacts from the back disability and 
the July 2007 examiner had found that there were no 
functional impacts.  The RO considered the entire medical and 
industrial history as it was then known at the time of the 
rating reduction.  In addition the examinations after 1999 
were at least as full and complete as the earlier 
examination.  

Thus, while there were symptoms such as pain and disc bulge, 
the overall symptomatology including mostly normal 
neurological findings supported a finding that the Veteran 
did not have pronounced intervertebral disc syndrome under 
Code 5293.  

The rating criteria changed twice after the 1999 rating 
decision.  Under the new criteria, a 60 percent or higher 
rating would have been warranted if there were sufficient 
incapacitating attacks, defined as physician prescribed bed 
rest, unfavorable ankylosis, or a combination of orthopedic 
and neurologic manifestations that combined to 60 percent or 
greater disability.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2009); Diagnostic Code 5293 (2003).  While the 
Veteran reported that he had periods of incapacitation 
requiring bed rest, he did not report, nor is there other 
evidence, that a physician ever prescribed bed rest.  
Examiners never found ankylosis, and because there were no 
findings of neurologic impairment, the combination of 
neurologic and orthopedic impairment could not combine for an 
evaluation of 60 percent or more.  

In summary, the record demonstrates that the procedural 
requirements for a reduction in rating have been met as 
specified under the provisions of  
38 C.F.R. § 3.105(e) and the preponderance of the competent 
findings substantiates that the reduction in rating from 60 
to 40 percent for lumbar disk disease, L5-S1, with herniated 
disc and left sciatica.  The medical evidence on file at the 
time of the RO's decision to reduce the rating corresponds to 
this determination.  Therefore, the appeal for restoration of 
a 60 percent rating for that specific disorder must be 
denied.  The preponderance of the evidence is unfavorable to 
the claim, and under these circumstances the benefit-of- the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in the evaluation for lumbar disk disease, L5-
S1, with herniated disc and left sciatica, from 60 to 40 
percent was proper, the appeal is denied.  


REMAND

In a December 2007 notice of disagreement and an April 2008 
VA Form 9; the Veteran stated that his lumbar back condition 
had worsened since his last examination.  A Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
addition, a Veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Veteran has not been afforded a new 
examination since reporting the worsening.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to determine the extent of his 
current low back disability including any 
associated neurologic disability.  The 
examiner should review the claims folder and 
indicate that such a review was completed.  
Any indicated testing should be conducted.

The examiner should note whether there is 
ankylosis, and if so the angle at which the 
thoracolumbar spine is held.

The examiner should report all neurologic 
impairment resulting from the service-
connected back disability.  The examiner 
should also opine as to the severity of that 
impairment.

2.  If the benefits sought on appeal remain 
denied, the RO or AMC should issue a 
supplemental statement of the case before 
the claims file is returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


